Title: To James Madison from Vincent Gray, 17 September 1805 (Abstract)
From: Gray, Vincent
To: Madison, James


          § From Vincent Gray. 17 September 1805, Havana. “This goes from an out port, in Consiquence of there being an embargo at this place for the purpose of dispatching a Frigate to Pan⟨s⟩;ecola with Troops.
          “I have not ascertained the exact number of Troops on board, but I know that they have taken all the Spare Troops (Regulars) out of the city, and they say, that the militia is now to do duty. 600 is supposed to be the number, and it is said that Colo. Count O.Reily goes to Command them. This information fr[o]m present appearances may be useful to the president of the U States.”
        